          Case 2:16-cr-00225-GMN-NJK Document 178 Filed 07/13/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, #1100
 4   Las Vegas, Nevada 89101
     Susan.Cushman@usdoj.gov
 5   702-388-6331
     Attorneys for the United States
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                         Case No 2:16-cr-00225-GMN-NJK
 9
                      Plaintiff,                       Stipulation to Extend Time for
10                                                     Government’s Response to Defendant’s
            vs.                                        Compassionate Release Motion
11
     JOHN WILLIAM PRINCE,
12
                      Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

15   States Attorney Susan Cushman, counsel for the United States of America; and Assistant

16   Federal Public Erin Gettel, counsel for John William Prince, that the government’s response

17   to Mr. Prince’s Emergency Motion for Order Reducing Sentence or Modifying Judgment

18   under 18 U.S.C. § 3582 (c)(1)(A)(i) (ECF No. 175) be extended to and including

19   July 17, 2020.

20   This stipulation is entered into for the following reasons:

21          1.     Mr. Prince filed his motion on July 10, 2020. ECF No. 175.

22          2.     Pursuant to the District Court’s General Order Regarding such motions, the

23   government’s response is currently due on July 15, 2020.

24
           Case 2:16-cr-00225-GMN-NJK Document 178
                                               177 Filed 07/13/20 Page 2 of 3



 1          3.     Undersigned government counsel has been out of the district on annual leave

 2   since July 2, and just returned to the office on Monday, July 13. Undersigned government

 3   counsel will need additional time up to and including July 17, 2020, to review the motion,

 4   related medical records, and other records, and prepare and file the government’s response.

 5          4.     Prince’s counsel consents to this extension of time.

 6          DATED this 13th day of July, 2020.

 7
            RENE L. VALLADARES                          NICHOLAS A. TRUTANICH
 8          Federal Public Defender                     United States Attorney

 9
     By:    /s/ Erin Gettel                        By: /s/ Susan Cushman
10          Erin Gettel                                Susan Cushman
            Asst. Federal Public Defender              Assistant United States Attorney
11          Counsel for John William Prince            Counsel for the United States

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
          Case 2:16-cr-00225-GMN-NJK Document 178 Filed 07/13/20 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                    Case No.: 2:16-cr-00225-GMN-NJK

 4                 Plaintiff,

 5         vs.
                                                                  ORDER
 6   JOHN WILLIAM PRINCE,

 7                 Defendant.

 8

 9         Based on the Stipulation of counsel and good cause appearing, IT IS HEREBY

10   ORDERED that the government’s response to Defendant’s Emergency Motion for Order

11   Reducing Sentence or Modifying Judgment under 18 U.S.C. § 3582 (c)(1)(A)(i) (ECF No.

12   175) be due on July 17, 2020.

13         DATED this ____
                       13 of July, 2020.

14

15
                                             ___________________________________
16                                           Gloria M. Navarro, District Judge
                                             UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24
                                            3
